DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 10/12/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-4, 8-10, 122, 13, 16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Takeda et al. (JP 2009-267244 A) in view of Joseph et al. (US 2015/0243893 A1) as set forth in the Non-Final Rejection filed 05/11/21 is NOT withdrawn in view of the Applicant’s arguments.

4.	The rejection of Claims 1-4, 9, 10, 12, 15, 16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (JP 2013-191804 A) in view of Joseph et al. (US 2015/0243893 A1) as set forth in the Non-Final Rejection filed 05/11/21 is NOT withdrawn in view of the Applicant’s arguments.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-4, 8-10, 12, 13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (JP 2009-267244 A) in view of Joseph et al. (US 2015/0243893 A1).
	Takeda et al. disclose an organic electroluminescent (EL) device for the construction of a display, illumination light source, etc. comprising an organic layer interposed between a pair of electrodes; the organic layer comprises (in this order):  hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and electron-injecting layer ([0012]-[0014]).  Takeda et al. discloses the following phosphorescent compound (metal complex) as light-emitting material, which is further combined with host material ([0015]-[0017], [0106], [0108]):

    PNG
    media_image1.png
    170
    193
    media_image1.png
    Greyscale

(page 55) such that M = Pt, n = 2, and L = two different ligands that are joined with each other to form a tetradentate ligand in the formula as defined by the Applicant; x = y = 1 and z = 0 in the formula as defined by the Applicant; L1 =

    PNG
    media_image2.png
    219
    222
    media_image2.png
    Greyscale

as recited by the Applicant (with Ra = Rb = hydrogen, Rc = hydrogen or alkyl joined to Rb of L2 to form a multidentate ligand, and X1-11 = carbon) and L2 =

    PNG
    media_image3.png
    208
    112
    media_image3.png
    Greyscale

as recited by the Applicant (with Ra = hydrogen, Rb = hydrogen or alkyl joined to Rc of L1 to form a multidentate ligand, and X1-8 = carbon).  However, Takeda et al. does not explicitly disclose the host material as recited by the Applicant.
	Joseph et al. discloses the following compound:

    PNG
    media_image4.png
    266
    380
    media_image4.png
    Greyscale



	It is also the position of the Office that the triplet energy limitations (with respect to T1H, S1H, and T1E) as recited by the Applicant will inherently be met as a result of the device as produced above.  Evidence is provided by the fact that compound 2-1 as disclosed by Takeda et al. is also a Pt-based phosphorescent complex that fully reads on the Applicant’s preferred emitter formula (see Claim 9), in addition to the fact that Compound 13921 as disclosed by Joseph et al. is identical to the Applicant’s preferred host material (see Claim 18).

8.	Claims 1-4, 9, 10, 12, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (JP 2013-191804 A) in view of Joseph et al. (US 2015/0243893 A1).
	Oshiyama et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, buffer layer, hole-transporting layer, light-emitting layer, hole-blocking layer, electron-transporting layer, buffer layer, and cathode 

    PNG
    media_image5.png
    238
    656
    media_image5.png
    Greyscale

(page 32) such that M = Pt, n = 2, and L = two different ligands in the formula as defined by the Applicant; x = y = 1 and z = 0 in the formula as defined by the Applicant; L1 =

    PNG
    media_image2.png
    219
    222
    media_image2.png
    Greyscale

as recited by the Applicant (with X1-11 = carbon, Ra = Rc = hydrogen, Rb = hydrogen or alkyl (isopropyl)) (corresponds to LB143 as recited by the Applicant in Claim 15) and L2 = 

    PNG
    media_image2.png
    219
    222
    media_image2.png
    Greyscale

1-11 = carbon, Rc = hydrogen, Ra = hydrogen or alkyl (methyl), and Rb = hydrogen, alkyl (isopropyl), or combination of heteroaryl and aryl (phenyl-substituted benzopyrrole) which is joined to a combination of amino and aryl (phenyl-substituted amino) to form a ring).  However, Oshiyama et al. does not explicitly disclose the host material as recited by the Applicant.
	Joseph et al. discloses the following compound:

    PNG
    media_image4.png
    266
    380
    media_image4.png
    Greyscale


(page 16) as (electron-transporting) host material for phosphorescent emitters; its utilization results in an organic EL device with low voltage and high efficiency ([0015]); emitters include metal complexes, with the triplet energy of the host material being greater than the triplet energy of the metal complex (dopant material) ([0123]).  It would have been obvious to incorporate Compound 13921 as disclosed by Joseph et al. as host material to the light-emitting layer of the organic EL device as disclosed by Oshiyama et al.  The motivation is provided by the disclosure of Joseph et al., which teaches that the utilization of its compound in such a manner results in an organic EL device with low voltage and high efficiency.
	It is also the position of the Office that the triplet energy limitations (with respect to T1H, S1H, and T1E) as recited by the Applicant will inherently be met as a result of the 70 as disclosed by Oshiyama et al. is also a Pt-based phosphorescent complex that fully reads on the Applicant’s preferred emitter formula (see Claim 9) as well as comprising the Applicant’s preferred LB143 for L1, in addition to the fact that Compound 13921 as disclosed by Joseph et al. is identical to the Applicant’s preferred host material (see Claim 18).

Allowable Subject Matter
9.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is provided by Takeda et al. (JP 2009-267244 A) in view of Joseph et al. (US 2015/0243893 A1).  Takeda et al. disclose an organic electroluminescent (EL) device for the construction of display, illumination light source, and others comprising an organic layer interposed between a pair of electrodes; the organic layer comprises (in this order):  hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and electron-injecting layer ([0012]-[0014]).  Takeda et al. discloses the following phosphorescent compound (metal complex) as light-emitting material, which is further combined with host material ([0015]-[0017], [0106], [0108]):

    PNG
    media_image1.png
    170
    193
    media_image1.png
    Greyscale

(page 55).  However, Takeda et al. does not explicitly disclose the host material as recited by the Applicant.
	Joseph et al. discloses compounds of the following form:  G1-L-G2 where G1 = 

    PNG
    media_image6.png
    282
    315
    media_image6.png
    Greyscale

([0016]); X = S ([0018]) and at least two of X1-8 = N ([0020]).  An embodiment is disclosed:

    PNG
    media_image4.png
    266
    380
    media_image4.png
    Greyscale



Response to Arguments
10.	The Applicant argues on pages 17-18 that the emitters disclosed in Takeda et al. and Oshiyama et al. are directly only to green emissive materials and thus “would not result in a blue emissive organic layer as recited in claim 1.”  Applicant's arguments have been fully considered but they are not persuasive.  Firstly, it should be noted nowhere in the Applicant’s claims does it limit the organic layer to be a blue emissive organic layer; in fact, the term “blue” is nowhere found.  Secondly, neither Takeda et al. nor Oshiyama et al. explicitly limits its inventive emissive materials to only emit in the green; Takeda et al. allows different colors in the emission spectrum ([0101]), while 

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786